In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-11-00282-CV
                           ____________________

                          ELEXIS WHITE, Appellant

                                        V.

                  AUDREY NELDA DAVENPORT, Appellee
_______________________________________________________           ______________

                     On Appeal from the 9th District Court
                         Montgomery County, Texas
                        Trial Cause No. 08-10-09958 CV
________________________________________________________           _____________

                           OPINION ON REMAND

      This Court reversed the trial court’s judgment and remanded the case to the

trial court. The parties before the Court then settled the issues between them and

filed a joint motion for reconsideration. This Court denied reconsideration in this

interpleader action. The parties filed a joint petition for review with the Texas

Supreme Court. The Supreme Court vacated our judgment without consideration of

the merits and remanded the case to this Court. The Supreme Court ordered this



                                        1
Court to render judgment pursuant to the parties’ settlement agreement. See Tex.

R. App. P. 56.3.

      In this Court and the Supreme Court, the parties to this appeal have filed

documents stating their settlement agreement provides that the trial court’s

judgment not be reversed and that the trial court’s judgment be allowed to become

final. The parties also state they are not requesting, and their settlement agreement

does not provide, that our September 13, 2012 Opinion, explaining the reasons for

reversal of the trial court’s judgment, be withdrawn. The parties’ “Addendum to

Mediated Settlement Agreement” provides that they “do not wish to have the

appellate decision reconsidered[.]” The “Addendum” provides in part: “It is the

intent of the parties that the judgment of the trial court in Montgomery County

should not be set aside and that the trial court’s judgment should become final, and

that the rules of law announced in the appellate opinion should be published.”

      In response to the petition for review, the Supreme Court has vacated this

Court’s judgment and has ordered this Court to render judgment on appeal in

accordance with the parties’ agreement. As required by the Supreme Court of

Texas, this Court renders judgment “pursuant to the parties’ settlement

agreement.” Our Opinion of September 13, 2012, is not withdrawn, but this




                                         2
Opinion on Remand is added to the Opinion to explain this Court’s judgment of

dismissal issued on this date. The appeal is dismissed. See Tex. R. App. P. 56.3.

      APPEAL DISMISSED.

                                               ________________________________
                                                       DAVID GAULTNEY
                                                            Justice


Opinion Delivered March 28, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                           3